Title: To Thomas Jefferson from James R. Brown, 20 November 1807
From: Brown, James R.
To: Jefferson, Thomas


                        
                            Sir
                            
                            Montgomery Ct House 20th Novr 1807
                        
                        You will recollect that two days ago I addressed you for some releif in my unfornate situation. I thank you
                            for your willingness to accomodate my necessities, But was so ashamed of my situation at that moment, that I could not
                            call on Mr. Nicolas for the necessary certificate. My relation, which I alluded to, was James Brown of the House of Brown
                            & Rives of Richmond. 
                  With much Esteem Your Excellency’s Most Obt H S
                        
                            James R Brown
                            
                        
                    